DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 08/30/2021, in which claims 1-16 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9, lines 9-10, recites the limitation " granting a user of the system having permission-based access to review the credit information corresponding to the employee.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of granting and restricting access to credit information, profile changes, investigative information, and employee records without significantly more. 
Examiner has identified claim 9 as the claim that represents the claimed invention presented in independent claims 1 and 9.
Claim 9 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 9 is directed to a method, which recites a series of steps, e.g., 5identifying by a processor an employee using enterprise data stored in a memory; matching the employee with credit information corresponding to the employee; processing the credit information to define an occupation-specific policy for the employee indicative of a pattern of credit profile changes; receiving an automated feed of credit profile changes; determining whether the received credit profile changes violate the occupation-specific policy; if the credit profile changes violate the occupation-specific policy, granting a user of the system having permission-based access to review the credit information corresponding to the employee; and if the credit profile changes do not violate the occupation-specific policy, restricting access by the user to either the credit information or the credit profile changes. These series of steps describe the abstract idea of granting and restricting access to credit information, profile changes, investigative information, or employee records (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. The generic computer limitations, e.g., processor, memory, and system do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 9 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor, memory, and system are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 9 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor, memory, and system limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 9 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 1; and hence claim 1 is rejected on similar grounds as claim 9.
Examiner has identified claim 13 as the claim that represents the claimed invention presented in independent claims 5 and 13.
Claim 13 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 13 is directed to a method, which recites a series of steps, e.g., 5receiving at a processor an alert indicating availability of employee investigative information; anonymizing by the processor the employee investigative information to generate anonymized employee investigative information, the anonymized employee investigative information including metadata about an offense without exposing personally-identifiable information; and allowing access to the anonymized employee investigative information. These series of steps describe the abstract idea of granting and restricting access to credit information, profile changes, investigative information, or employee records (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. The generic computer limitations, e.g., processor and metadata do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 13 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor and metadata are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 13 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor and metadata limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 13 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 5; and hence claim 5 is rejected on similar grounds as claim 13.
Examiner has identified claim 16 as the claim that represents the claimed invention presented in independent claims 8 and 16.
Claim 16 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
Claim 16 is directed to a method, which recites a series of steps, e.g., 5receiving at a processor an employee roster update notification from an automated employee roster management system in communication with the processor, the update notification indicating an employee addition or an employee removal; determining whether an enrollment of an employee for a credit evaluation violates an occupation policy associated with the employee; if the enrollment violates the occupation policy, flagging an employee record of the enterprise data and automatically blocking enrollment of the employee at a credit bureau. These series of steps describe the abstract idea of granting and restricting access to credit information, profile changes, investigative information, or employee records (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. The generic computer limitations, e.g., processor and automated employee roster management system do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 16 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a processor and automated employee roster management system are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 16 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a processor and automated employee roster management system limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 16 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 8; and hence claim 8 is rejected on similar grounds as claim 16.
Dependent claims 2-4, 6-7, 10-12, and 14-15 are directed to a system and method, respectively, which perform the steps that describe the abstract idea of granting and restricting access to credit information, profile changes, investigative information, or employee records, and corresponds to Certain Methods of Organizing Human Activity. Thus, claims 2-4, 6-7, 10-12, and 14-15 are directed to an abstract idea. The additional limitations of a processor, memory, system, metadata, and automated employee roster management system are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: a processor, memory, system, metadata, and automated employee roster management system, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-4, 6-7, 10-12, and 14-15 have further defined the abstract idea that is present in their respective independent claims 1, 5, 8, 9, 13, and 16; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-4, 6-7, 10-12, and 14-15 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-4, 6-7, 10-12, and 14-15 are directed to an abstract idea. Thus, claims 1-16 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
31.	Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over B’Far (U.S. Patent Application Publication No. ( A1; hereinafter “B’Far”), in view of Jones III (U.S. Patent Application Publication No. US 2017/0061345 A1; hereinafter “Jones III”)
Claim 1:
B’Far discloses:
A system for providing access security for enterprise data, comprising: a memory storing enterprise data; and a processor in communication with the memory, the processor: identifying an employee using the enterprise data; (B’Far, The reputation database  may, for example, be a relational database comprising a computer system that utilizes storage to store data in multiple tables, where the tables associate some of the data with other data. For  example a table may associate an identifier of an employee with data collected about the employee, such as data regarding the employee's activity in a social network and/or other electronic environment (See, Para. 30));
matching the employee with credit information corresponding to the employee; (B’Far, The process 300, in an embodiment, includes obtaining 302 new information about an employee. For example, additional information may be obtained from an external and/or an internal data source, such as in the manner described above. The new information may be…..a credit score  (See, Para. 44));
processing the credit information to define an occupation-specific policy for the employee indicative of a pattern of credit profile changes; (B’Far, FIG. 4 shows an illustrative example of a specific instance in which the process 300 may be performed and, in particular, how credit scores of employees may be used to calculate. In particular, FIG. 4 shows an illustrative example of a process 400 for updating policies based at least in part on an employee's changing credit score. For example, in an embodiment the process 400 includes accessing 402 the credit score for the employee. …….. A determination may then be made 406 whether or not to revoke permissions, such as described above in connection with determinations to update one or more policies. The determination may be made based at least in part on the calculated one or more reputation metrics. If it is determined to revoke the permissions, then appropriate action may be taken (See, Para. 60-62; Fig. 4)); 
determining whether the received credit profile changes violate the occupation- specific policy; if the credit profile changes violate the occupation-specific policy, granting a user of the system having permission-based access to review the credit information corresponding to the employee; and (B’Far, one or more reputation metrics may be used to calculate a risk score. Changes to the risk score that exceed a threshold amount may result in positive determinations to update the policies. In addition, a determination of whether to update policies may be made based at least in part on a numerical estimate of a derivative of one or more reputation metrics and/or a score calculated based at least in part on one or more reputation metrics. For instance, exceeding a threshold value of a derivative of a metric corresponding to risk may result in a positive determination to update one or more policies since the derivative exceeding the threshold value may indicate a sudden increase in risk. (See, Para. 57); an electronic message may be sent to a specified individual of the organization to notify the individual of the change in reputation metrics. That individual may then reconfigure one or more computer systems of the organization to prohibit the employee from taking certain actions, such as by prohibiting the employee from engaging in certain financial transactions. (See, Para. 61-63));
restricting access by the user to either the credit information or the credit profile changes. (B’Far, For example, an electronic message may be sent to a specified individual of the organization to notify the individual of the change in reputation metrics. That individual may then reconfigure one or more computer systems of the organization to prohibit the employee from taking certain actions, such as by prohibiting the employee from engaging in certain financial transactions. (See, Para. 61-63)).
However, B’Far does not specifically disclose receiving an automated feed of credit profile changes; and if the credit profile changes do not violate the occupation-specific policy, restricting access by the user to either the credit information or the credit profile changes. 
Jones III discloses the following limitations:
receiving an automated feed of credit profile changes; and (Jones III, In addition to social networking data and legal data, financial data regarding the target employee may also be obtained. As such, credit reporting databases may be accessed at step 1010…. In some embodiments, data from these financial databases may be received as a live feed, a periodic data transmission, data that is made available for access and/or download, and/or the like (See, Para. 101));
if the credit profile changes do not violate the occupation-specific policy, restricting access by the user to either the credit information or the credit profile changes. (Jones III, If no anomalies are determined at step 1023, a report may optionally be generated indicating no anomalies at step 1024. The process may return to step 1022 to continue monitoring the target employee until additional data is received or additional anomalies are observed (See, Abstract; Para. 115)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine B’Far with the features of Jones III’s system because this system monitors the actions of one or more employees on an organization's network and receive information from external sources to determine whether any anomalies exist that might result in actions that are or could potentially be adverse to the organization's interests. If an anomaly is detected, an alert may be generated and supplied to one or more other users for further investigation and/or potential adverse or corrective action. The information that is received from external sources includes legally protected information. Additionally, the system may provide a user interface to the one or more other users for responding to the alert, which may be specifically tailored for each of the one or more other users based on the user's role in responding to the alert. (Jones III, Para. 42). 
Claim 2:
B’Far does not specifically disclose that the credit information is stored in a credit bureau credit file processed by the system. However, Jones III discloses the following limitation:
wherein the credit information is stored in a credit bureau credit file processed by the system. (Jones III, a credit reporting bureau source 654, which may provide certain FTP/XML/JSON files 655 relating to credit reports (See, Abstract; Para. 81)).

Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine B’Far with the features of Jones III’s system because this system monitors the actions of one or more employees on an organization's network and receive information from external sources to determine whether any anomalies exist that might result in actions that are or could potentially be adverse to the organization's interests. If an anomaly is detected, an alert may be generated and supplied to one or more other users for further investigation and/or potential adverse or corrective action. The information that is received from external sources includes legally protected information. Additionally, the system may provide a user interface to the one or more other users for responding to the alert, which may be specifically tailored for each of the one or more other users based on the user's role in responding to the alert. (Jones III, Para. 42). 
Claim 3:
B’Far discloses:
wherein the processor allows a permission-based user to configure the occupation-specific policy. (B’Far, For example, an electronic message may be sent to a specified individual of the organization to notify the individual of the change in reputation metrics. That individual may then reconfigure one or more computer systems of the organization to prohibit the employee from taking certain actions, such as by prohibiting the employee from engaging in certain financial transactions. The appropriate action may also include automatically reconfiguring the one or more configured computer systems, such as by transmitting an electronic message to the computer systems that indicates to the computer systems upon receipt of the electronic communication to update themselves. Generally, any action which may be relevant to one or more individuals may be taken. (See, Para. 63)).
Claim 4:
B’Far discloses:
wherein the system allows the user to generate a pre-adverse action notification if the credit profile changes violate the occupation-specific policy. (B’Far, For example, an electronic message may be sent to a specified individual of the organization to notify the individual of the change in reputation metrics. That individual may then reconfigure one or more computer systems of the organization to prohibit the employee from taking certain actions, such as by prohibiting the employee from engaging in certain financial transactions. The appropriate action may also include automatically reconfiguring the one or more configured computer systems, such as by transmitting an electronic message to the computer systems that indicates to the computer systems upon receipt of the electronic communication to update themselves. Generally, any action which may be relevant to one or more individuals may be taken. (See, Para. 63)).
Claim 5:
B’Far discloses:
A system for providing anonymization of enterprise data, comprising: a memory storing enterprise data; and a processor in communication with the memory, the processor: (B’Far, The reputation data processing system 102 …The reputation data processing system 102 may be operated by an organization or on behalf of the organization (See, Para.17, 18, 54)).
However, B’Far does not specifically disclose receiving an alert indicating availability of employee investigative information; anonymizing the employee investigative information to generate anonymized employee investigative information, the anonymized employee investigative information including metadata about an offense without exposing personally-identifiable information; and  allowing access to the anonymized employee investigative information. 
Jones III discloses the following limitations:
receiving an alert indicating availability of employee investigative information; anonymizing the employee investigative information to generate anonymized employee investigative information, (Jones III, a method of electronically evaluating a behavior of an employee to identify risk includes receiving, by a processing device, first data from one or more legal databases…. determining, by the processing device, one or more anomalies associated with the employee based on the employee profile and the legally Protected Information, and generating, by the processing device, an alert relating to the one or more anomalies. The alert does not reveal to the user any references to the legally Protected Information which was used to process the alert (See, Abstract; Para. 6); However, to protect the employee's privacy rights in compliance with federal and state laws, the alert that is generated and supplied (either alone or as part of a report) does not contain any of the legally Protected Information so as to avoid having the legally Protected Information improperly used by the users in deciding how to respond to the alert. In addition to the foregoing, the systems and methods described herein may provide a user interface to the one or more other users for responding to the alert, which may be specifically tailored for each of the one or more other users based on the user's role in responding to the alert (See, Para. 42)); 
the anonymized employee investigative information including metadata about an offense without exposing personally-identifiable information; and (Jones III, continuously evaluating a particular employee at step 930. This may generally include adding the employee to be monitored to a continuous evaluation service in the client user interface layer 901 at step 931….metadata may be logged at step 938, and a report may be generated at step 940, all in the workflow layer 902. As a result of the generated report, the results may be provided to a user at step 942 in the client user interface layer 901 and/or the model may be generated/reviewed in the modeling layer 903 at step 941 (See, Para. 88));
allowing access to the anonymized employee investigative information. (Jones III, Once a user has been appropriately authenticated, the user may be provided with access to the private user interface 508, which may include access to a security application programming interface (API) 509 that provides a particular interface based on the class the user…..It should be understood that, in some embodiments, a user may be in more than one class, thereby allowing the user to access more than one of the user interfaces provided by the security API 509 (See, Para. 75)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine B’Far with the features of Jones III’s system because this system monitors the actions of one or more employees on an organization's network and receive information from external sources to determine whether any anomalies exist that might result in actions that are or could potentially be adverse to the organization's interests. If an anomaly is detected, an alert may be generated and supplied to one or more other users for further investigation and/or potential adverse or corrective action. The information that is received from external sources includes legally protected information. Additionally, the system may provide a user interface to the one or more other users for responding to the alert, which may be specifically tailored for each of the one or more other users based on the user's role in responding to the alert. (Jones III, Para. 42). 
Claim 8:
B’Far discloses:
receiving an employee roster update notification from an automated employee roster management system in communication with the processor, the update notification indicating an employee addition or an employee removal; (B’Far,  an electronic message may be sent to a specified individual of the organization to notify the individual of the change in reputation metrics; (See, Para. 9-10, 63); an employee of the organization may utilize the talent management system to track individuals who are engaged in the hiring process of the organization and/or to locate candidates for open positions. The talent management system may maintain resumes, may perform automated processing of received resumes, and the like. (See, Para. 24); Data that has been stored and/or processed by the reputation data processing system 208 may be accessed by users 210 of the organization and/or users acting on behalf of the organization. Such users may be users interested in compliance of the organization, reputation of the organization and hiring for the organization and/or generally any users who utilize the reputation data processing system as part of their activities. Users may access the reputation data processing system through a browser or other application configured to submit requests for presentations of data to the reputation data processing system 208 which may then provide appropriate responses to the users. (See, Para. 42-45)). 
Additionally, it would have been obvious to one of ordinary skill in the art to modify the system as disclosed by B’Far, to include receiving an employee roster update notification from an automated employee roster management system in communication with the processor and an update notification because it allows the automated monitoring of new employees’ credit financial worthiness at the stage of employee onboarding. Furthermore, receiving alerts regarding new recruits, and running credit and background checks on new employees is a well-known to practitioners in the art at the time of the invention and would have been trivial to implement. 
However, B’Far does not specifically disclose system for providing compliance evaluation for enterprise data, comprising: a memory storing enterprise data; and a processor in communication with the memory, the processor: determining whether an enrollment of an employee for a credit evaluation violates an occupation policy associated with the employee; and if the enrollment violates the occupation policy, flagging an employee record of the enterprise data and automatically blocking enrollment of the employee at a credit bureau.
Jones III discloses the following limitations:
A system for providing compliance evaluation for enterprise data, comprising: a memory storing enterprise data; and a processor in communication with the memory, the processor: (Jones III, Another general process may include continuously evaluating a particular employee at step 930. This may generally include adding the employee to be monitored to a continuous evaluation service in the client user interface layer 901 at step 931, defining certain criteria to monitor in the modeling layer 903 at step 932, and conducting a continuous evaluation in the behavior analysis layer 904 and the risk assessment layer 905 at step 933 (See, Abstract; Para. 88; Fig. 9));
determining whether an enrollment of an employee for a credit evaluation violates an occupation policy associated with the employee; if the enrollment violates the occupation policy, flagging an employee record of the enterprise data and automatically blocking enrollment of the employee at a credit bureau. (Jones III, The source data layer 907 may provide access to one or more external sources, such as an analytics service 970, a credit reporting bureau 971 (See, Abstract; Para. 88; Fig. 9); To ensure that the systems and methods described herein comply with one or more laws, such as privacy laws or the like, a determination may be made at step 1002 as to whether the target employee has consented to monitoring activities, including consent to accessing and/or receiving any of the data, particularly private data, from external sources, as described herein. In a nonlimiting example, consent may be company policy-based. In another nonlimiting example, in embodiments where a target employee is an employee, a contractor, or the like of the organization, the target employee may have provided consent as a condition of employment. ….If a target employee's consent has not been obtained, consent may be requested at step 1003. For example, consent may be requested by transmitting a request (e.g., sending an email) to the target employee and requesting that the target employee click a link, sign a document, or the like to indicate his/her consent to monitoring. Accordingly, at step 1004, another determination is made as to whether the target employee's consent has been received in response to the request. If consent is not received, the system may optionally generate a report indicating that the target employee is a non-consenting employee at step 1005. In addition, the system may not proceed to monitor the target employee as described herein or alternatively may only monitor publicly available information about the employee (i.e., private information is not monitored). As a result, in some embodiments, the target employee may be blocked from accessing certain resources, such as accessing computing devices owned and/or maintained by the organization, accessing the Internet, accessing a local intranet, and/or the like. In other embodiments, an incentive that may be provided to the target employee upon receiving the target employee's consent may be withheld (e.g., a monetary payment or the like may be withheld (See, Abstract; Para. 93-94, 101-103)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine B’Far with the features of Jones III’s system because this system monitors the actions of one or more employees on an organization's network and receive information from external sources to determine whether any anomalies exist that might result in actions that are or could potentially be adverse to the organization's interests. If an anomaly is detected, an alert may be generated and supplied to one or more other users for further investigation and/or potential adverse or corrective action. The information that is received from external sources includes legally protected information. Additionally, the system may provide a user interface to the one or more other users for responding to the alert, which may be specifically tailored for each of the one or more other users based on the user's role in responding to the alert. (Jones III, Para. 42). 
Claim 9:
Claim 9 is substantially similar to claim 1, and hence is rejected on similar grounds.
Claim 10:
Claim 10 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 11:
Claim 11 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 12:
Claim 12 is substantially similar to claim 4, and hence is rejected on similar grounds.
Claim 13:
Claim 13 is substantially similar to claim 5, and hence is rejected on similar grounds.
 
Claim 16:
Claim 16 is substantially similar to claim 8, and hence is rejected on similar grounds.
Claim Objections
Claims 6-7 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (2) overcoming the 35 U.S.C. 101 and 35 U.S.C. 112(b) claim rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are the following:
Dotan III (U.S. Patent No. US 8,839,449 B1) - “Assessing Risk of Information Leakage”
Walkingshaw (U.S. Patent Publication No. US 2015/0356513-A1) - “Systems and Methods for Incentivizing Activities of Employees Resulting in Reduced Healthcare Spending”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693  

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693